LEVIN H. CAMPBELL,
Circuit Judge (concurring).
I concur in everything said by the court.
The nub of appellant’s case is the asserted right to prevail, without direct evidence, on the strength of two presumptions, first that the accident was *472negligently caused and second that the negligence must have been that of the captain-owner. The second, as Judge Aldrich demonstrates, is too generous if applied in favor of knowledgeable yachting companions sharing in an amateur voyage. There is no good reason why the absence of evidence should entitle them to prevail. If there had been survivors, the Footmans, even assuming they could prove that Meyer was negligent, are likely to have faced affirmative defenses based on their own close participation in any negligent acts and decisions. While there is a strong policy that those in charge of boats should not evade a proper responsibility for their vessel’s harm to innocent third parties, passengers and those in their employ, there is no reason when experienced friends go sailing together that the owner should be presumptively accountable to the others for all negligence in the operation of the vessel.